Filed 6/27/22 P. v. Abernathy CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

    THE PEOPLE,
                                                                                             F082964
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F21902193)
                    v.

    ERIQ RAY ABERNATHY,                                                                   OPINION
           Defendant and Appellant.



                                                   THE COURT *
         APPEAL from a judgment of the Superior Court of Fresno County. James A.
Kelley, Judge.
         Joshua G. Wilson, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Michael P. Farrell, Assistant Attorney General,
Amanda D. Cary and Louis M. Vasquez, Deputy Attorneys General, for Plaintiff and
Respondent.
                                                        -ooOoo-


*        Before Detjen, Acting P. J., Franson, J. and Meehan, J.
       Defendant Eriq Ray Abernathy contends on appeal that his $296 presentence
report fee must be vacated because Assembly Bill 1869’s (2019−2022) (Assembly Bill
1869) amendment to Penal Code section 1203.1b1 must be applied to his case. We
vacate the portion of the judgment requiring payment of fees pursuant to former
section 1203.1b. We affirm in all other respects.
                             PROCEDURAL SUMMARY
       On March 16, 2021, the Fresno County District Attorney filed a complaint
charging defendant with possession of a firearm by a felon (§ 29800, subd. (a)(1);
count 1); carrying a loaded firearm in public (§ 25850, subd. (a); count 2); carrying a
concealed firearm in a vehicle (§ 25400, subd. (a)(1); count 3); and possession of
ammunition by a person prohibited from owning a firearm (§ 30305, subd. (a)(1);
count 4). It was further alleged in count 2 that defendant had a prior robbery conviction
(§§ 211, 25850, subd. (c)(1)) and was not the registered owner of the firearm capable of
being concealed (§ 25850, subd. (c)(6)); and in count 3, that defendant was not the
registered owner of the loaded firearm (§ 25400, subd. (c)(6)) and had a prior robbery
conviction (§§ 211, 25400, subd. (c)(1)). It was also alleged that defendant had a prior
“strike” conviction within the meaning of the Three Strikes law (§§ 667, subd s. (b)–(i),
1170.12, subds. (a)–(d)).
       On March 26, 2021, pursuant to a plea agreement, defendant pled nolo contendere
as to count 3, admitted the prior strike conviction and admitted that he was not the
registered owner of the loaded firearm. The remaining counts were dismissed on the
People’s motion.
       On April 27, 2021, the trial court granted a Romero2 motion to strike defendant’s
prior strike conviction, sentenced defendant to a two-year term, and awarded defendant


1      All statutory references are to the Penal Code unless otherwise noted.
2      People v. Superior Court (Romero) (1996) 13 Cal.4th 497.


                                             2.
89 days of presentence custody credit. The trial court imposed a $600 restitution fine
(§ 1202.4), a $600 suspended parole revocation fine (§ 1202.45), a $40 court security fee,
a $30 assessment, and a $296 presentence report fee (former § 1203.1b).
       On June 23, 2021, defendant filed a notice of appeal.
                                     DISCUSSION 3
       Defendant contends any unpaid portion of his $296 presentence report fee must be
vacated pursuant to the application of amended section 1203.1b. The People agree. We
agree with the parties.
       Operative July 1, 2021, Assembly Bill 1869 eliminated many fines, fees, and
assessments that courts have imposed under a variety of statutes, including former
section 1203.1b, previously allowing collection of report fees. (Stats. 2020, ch. 92, § 47.)
Here, the parties agree, as do we, that any unpaid portion of the report fees ordered
pursuant to former section 1203.1b are uncollectable and unenforceable as of July 1,
2021. (§ 1465.9, subd. (a); Gov. Code, § 6111, subd. (a).)
       We therefore vacate the portion of the judgment requiring payment of fees
pursuant to former section 1203.1b. Any portion of those fees not collected before
July 1, 2021, is unenforceable and uncollectable.
                                      DISPOSITION
       The portion of the judgment imposing fees pursuant to former section 1203.1b is
vacated. In all other respects, we affirm.




3      Because defendant raises only sentencing issues, the facts underlying the offense
are not relevant and are omitted from this opinion.


                                             3.